IN THE COURT OF APPEALS OF IOWA

                                  No. 19-0273
                           Filed September 23, 2020


DANIELLE BECERRA-SHAFFER, STACI BOYER, JOHN DOUGLAS, MICHAEL
PREVOST and DANNY WILSON,
     Plaintiffs-Appellants,

vs.

CENTRAL IOWA HOSPITAL CORPORATION d/b/a IOWA METHODIST
MEDICAL CENTER,
     Defendant-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Randy V. Hefner,

Judge.



      The appellants appeal the district court’s decision granting summary

judgment to Central Iowa Hospital Corporation, operating as Iowa Methodist

Medical Center, on their claims of negligence and infliction of emotional distress

arising from the actions of a pharmacy technician. AFFIRMED.



      Matt J. Reilly of Trial Lawyers for Justice, Decorah, for appellants.

      Jack Hilmes, Kevin J. Driscoll, Erik P. Bergeland, Andrew T. Patton, and

Jeffrey R. Kappelman of The Finley Law Firm, P.C., Des Moines, for appellee.



      Considered by Vaitheswaran, P.J., and Tabor and Schumacher, JJ.
                                          2


SCHUMACHER, Judge.

         Plaintiffs appeal the district court’s decision granting summary judgment to

Central Iowa Hospital Corporation, operating as Iowa Methodist Medical Center

(IMMC), on their claims of negligence and infliction of emotional distress arising

from the actions of a pharmacy technician. The appellants concede that they were

not actually exposed to a communicable disease. We conclude their claims for

emotional distress are too remote and speculative for them to be entitled to relief

and were unreasonable as a matter of law. We conclude the district court properly

granted summary judgment to IMMC.

         I.    Background Facts & Proceedings

         Victor Van Cleave was employed by IMMC from August 22 through

October 7, 2016, as a pharmacy technician. As part of his employment, he had

access to fentanyl and hydromorphone. As part of a plea agreement,1 Van Cleave

admitted:

         While employed as described above, [Van Cleave] tampered with the
         Hospital’s Fentanyl and Fentanyl vials. In particular, [Van Cleave]
         inserted a syringe into multiple Fentanyl vials, removed the Fentanyl
         with that syringe, and injected the Fentanyl into himself. Using a
         different syringe, [Van Cleave] then replaced the Fentanyl he had
         removed from the vials with a different fluid. [Van Cleave] then
         placed the tampered vials back into storage at the Hospital.

Each of the plaintiffs was hospitalized at IMMC while Van Cleave was employed

there.

         After Van Cleave’s actions were discovered, he tested negative for Hepatitis

B, Hepatitis C, and HIV. IMMC notified patients: (1) they may have received diluted


1 Van Cleave pled guilty to a federal charge of tampering with consumer products,
in violation of Title 18, § 1365(a)(4).
                                         3


medication while in the hospital; (2) the responsible employee tested negative for

infection; (3) IMMC believed “there [was] NO risk of infection from this employee”;

and (4) IMMC was “offering free blood testing for your peace of mind.” Patients

could receive an initial blood test and then a second one six months later.

       This factual situation resulted in multiple lawsuits involving 255 plaintiffs.

The lawsuits raised claims of (1) negligence, (2) res ipsa loquitur, (3) respondeat

superior, (4) negligent hiring, (5) intentional infliction of emotional distress, (6)

negligent infliction of emotional distress, (7) medical battery, and (8) lack of

informed consent. These cases were consolidated.

       Based on computer tracking of the use of fentanyl and hydromorphone at

the hospital, IMMC determined there was no possibility that seventy-six of the

plaintiffs received diluted medication.2 In the lawsuits involving these seventy-six

plaintiffs, IMMC filed a motion for summary judgment, claiming the plaintiffs could


2  In an affidavit, Brian Benson, the director of pharmacy of IMMC, stated the
seventy-six patients did not receive a diluted dose of fentanyl or hydromorphone
for these reasons:
                a. The patients did not receive Fentanyl or Hydromorphone
       from 2 milliliter vials during their hospitalization; [or]
                b. The patients received Fentanyl or Hydromorphone from 2
       milliliter vials from dispensing Omnicell machines that Victor Van
       Cleave never accessed; [or]
                c. The patients received Fentanyl or Hydromorphone prior to
       Victor Van Cleave having accessed the dispensing Omnicell
       machine; [or]
                d. The Plaintiffs were not a patient at IMMC during Victor Van
       Cleave’s employment; or
                e. The Plaintiffs received Fentanyl or Hydromorphone from a
       Pyxis machine; or
                f. The Omnicell pocket from which a Plaintiff was provided
       Fentanyl or Hydromorphone had been emptied after Victor Van
       Cleave’s last entry of that pocket, and then the pocket was restocked
       with new inventory by a different pharmacy technician before the
       patient was issued medication from the pocket.
                                          4


not have been injured by Van Cleave’s actions. Plaintiffs resisted the motion,

stating IMMC’s negligence “caused the Plaintiffs to be subject to increased pain

and suffering, increased lab and blood testing, and increased anxiety for fear of

contracting a disease, and emotional distress,” even if they had not received

diluted fentanyl or hydromorphone. IMMC replied to the resistance, claiming

plaintiffs could not recover damages related to fear of possible exposure to disease

when there was no evidence of actual exposure. It also asserted the plaintiffs were

not entitled to damages based on the method IMMC used to inform them of Van

Cleave’s conduct.

       After a hearing, the district court granted the motion for summary judgment.

First, the court found the plaintiffs were not entitled to damages for emotional

distress based on possible exposure to a communicable disease when there was

no showing of actual exposure. Second, the court noted that while in some

instances there may be “potential liability for emotional distress absent physical

injury,” this applied only when the plaintiff “personally experience[d] the alleged

negligent conduct,” which did not occur in this case. Third, the court determined

the plaintiffs could not recover damages for emotional distress due to IMMC’s

notification about Van Cleave’s conduct, as IMMC did not breach its duty to provide

timely and clear notice. Fourth, the court concluded the plaintiffs could not recover

damages based on IMMC’s offer to provide blood testing.

       This appeal was brought by the plaintiffs who had their claims dismissed

based on the district court’s ruling on the motion for summary judgment. While the

case was pending on appeal, all but five of the plaintiffs voluntarily dismissed their

appeal. The remaining appellants are Staci Boyer, Danielle Becerra-Shaffer, John
                                         5


Douglas, Michael Prevost, and Danny Wilson.3 We refer to these parties as the

appellants.

      II.     Standard of Review

      We review a district court’s decision granting summary judgment for the

correction of errors of law. Jones v. Univ. of Iowa, 836 N.W.2d 127, 139 (Iowa

2013). The Iowa Supreme Court has stated:

      A court should grant summary judgment if the pleadings,
      depositions, answers to interrogatories, and admissions on file,
      together with the affidavits, if any, show that there is no genuine issue
      as to any material fact and that the moving party is entitled to a
      judgment as a matter of law. In other words, summary judgment is
      appropriate if the record reveals a conflict only concerns the legal
      consequences of undisputed facts. When reviewing a court’s
      decision to grant summary judgment, we examine the record in the
      light most favorable to the nonmoving party and we draw all
      legitimate inferences the evidence bears in order to establish the
      existence of questions of fact.
Id. at 139–40 (quoting Pitts v. Farm Bureau Life Ins. Co., 818 N.W.2d 91, 96–97

(Iowa 2012)). “Even if the facts are undisputed, summary judgment is not proper

if reasonable minds could draw different inferences from them and thereby reach

different conclusions.” Morris v. Steffes Group, Inc., 924 N.W.2d 491, 496 (Iowa

2019) (citation omitted). The party seeking summary judgment has the burden to

show there are no genuine issues of material fact and the party is entitled to a

judgment as a matter of law. Id.




3 Boyer is a plaintiff in LACL137082; Becerra-Shaffer is a plaintiff in LACL137800;
and John Douglas, Michael Prevost, and Danny Wilson are plaintiffs in
LACL141079.
                                         6


       III.   Discussion

       The appellants claim the district court improperly granted IMMC’s motion for

summary judgment. They state that even if they did not receive diluted medicine,

IMMC has not established as a matter of law that they were not harmed as a result

of IMMC’s negligence.       The appellants claim IMMC negligently hired and

supervised Van Cleave. They also claim that due to IMMC’s negligence, they were

“subject[ed] to increased pain and suffering, increased lab and blood testing, and

increased anxiety for fear of contracting a disease, and emotional distress.” They

point out that they had a reasonable fear of contracting a disease, which continued

for a period of time until they learned they had not been exposed.

       In general, “there can be no recovery for emotional distress ‘absent

intentional conduct by a defendant or some physical injury to the plaintiff.’” Clark

v. Estate of Rice ex rel. Rice, 653 N.W.2d 166, 169 (Iowa 2002) (quoting Mills v.

Guthrie Cnty. Rural Elec. Coop. Ass’n, 454 N.W.2d 846, 852 (Iowa 1990)). There

are two recognized exceptions to the rule—(1) “bystander liability based on the

breach of a duty of care by the defendant not to cause emotional distress to those

who witness conduct that causes serious harm to a close relative”; and (2) direct

infliction of emotional distress where “the nature of the relationship between the

plaintiff and the defendant is such that it supports the imposition of a duty of care

on the defendant to avoid causing emotional harm to the plaintiff.” Id. at 170–71.

       The appellants first contend that their claims for emotional distress arose in

conjunction with a physical injury. Two of the appellants, Boyer and Becerra-

Shaffer, had blood testing done, and they claim they “experienced physical pain

as a result of the blood draw.” Also, all of the appellants contend that they come
                                         7


within the second exception to the general rule, stating, “medical professionals

have a duty to exercise ordinary care to avoid causing emotional harm to patient[s]

receiving medical services.” The appellants state they had a reasonable fear of

contracting a communicable and potentially lethal disease.

      In Kaufman v. Physical Measurements, Inc., 615 N.Y.S.2d 508, 508 (App.

Div. 1994), a postal clerk was pricked by a needle while sorting mail. He sued the

company that mailed the envelope, alleging physical injury and emotional distress

based on his fear of contracting AIDS. Kaufman, 615 N.Y.S.2d at 509. Both the

person for whom the needle was used and Kaufman tested negative for HIV. Id.

at 508–09. The court concluded, “there is no objective medical evidence in this

record to substantiate the concern that Kaufman has contracted or been exposed

to HIV.   Therefore, the claim for emotional distress is too remote and too

speculative, and not compensable as a matter of law.” Id. at 509. The court

determined the defendant should be granted summary judgment. Id.

      Similarly, in Johnson v. American National Red Cross, 578 S.E.2d 106, 107

(Ga. 2003), a medical patient was notified she received a blood transfusion from a

donor who could have been exposed to HIV.             The donor and the patient

subsequently tested negative for HIV. Johnson, 578 S.E.2d at 107. The patient

became very upset and stated she lived in fear she had HIV. Id. The Georgia

Supreme Court determined the patient could not recover on her claims of

emotional distress in the absence of actual exposure to HIV. Id. at 110. The court

stated, “In the face of this complete absence of evidence of exposure, [the patient]

feared that she was infected with the virus. However, the evidence compels a
                                          8

finding that [the patient’s] fears were unreasonable as a matter of law.” Id. The

court affirmed the grant of summary judgment to the defendant. Id.

       Additionally, in Pendergist v. Pendergrass, 961 S.W.2d 919, 924 (Mo. Ct.

App. 1998), the Missouri Court of Appeals found, “The majority of jurisdictions that

have considered claims for infliction of emotional distress based on a fear of

contracting AIDS have determined that actual exposure to the virus is a necessary

requirement for the claim.” (Collecting cases.) The court noted, however, that a

minority of jurisdictions had “applied a more lenient approach,” and required “only

that the plaintiff’s fear be reasonable.” Pendergist, 961 S.W.2d at 925. The court

concluded, “In Missouri, general tort principles and public policy concerns dictate

the adoption of an actual exposure rule in fear of AIDS cases.” Id. The court gave

the following reasons for its conclusion: (1) “[I]t ensures that a genuine basis for

the fear exists and that the fear is not premised on public misconceptions about

AIDS”; (2) “[A]n actual exposure rule preserves an objective component in

emotional distress cases necessary to ensure stability, consistency, and

predictability in the disposition of those cases”; (3) “[T]he rule ensures that victims

who are exposed to HIV or actually contract HIV as a result of a defendant’s

negligence are compensated for their emotional distress”; and (4) “[A]n actual

exposure rule protects the justice system from becoming burdened with frivolous

litigation.” Id. at 926.

       We conclude the actual exposure rule should be applied in Iowa for the

reasons set out by the Missouri Court of Appeals. See id. The appellants concede

that they were not actually exposed to a communicable disease. Their claims for

emotional distress are too remote and speculative for them to be entitled to relief.
                                         9

See Kaufman, 615 N.Y.S.2d at 509. Because the testing of Van Cleave and the

appellants was negative, the appellants’ fears of contracting a disease were

unreasonable as a matter of law. See Johnson, 578 S.E.2d at 110. We conclude

the district court properly granted summary judgment to IMMC.

      We affirm the decision of the district court.

      AFFIRMED.